Title: From George Washington to Philip John Schuyler, 8 October 1783
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Rocky hill 8th Octob. 1783
                        
                        I take the liberty to introduce to the pleasure of your acquaintance, Count Wengiersky, a Polish Gentleman
                            who is visiting the Continent for his amusement.
                        This Gentleman comes recommended to me by the Marquis de lafayette and by the Minister of France, and
                            proposing to visit Albany in a short time, I have to solicit your attention and civilities to him whilst there.
                        Mr Vernon, an English Gentleman lately arrived, accompanies the Count in this tour and will I dare say share
                            in the Civilities shewn him. With very great regard I am Dear Sir Your most Obedient Servant
                        
                            Go: Washington
                        
                    